Opinion issued April 25, 2002





 

 

 

In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-01-01100-CR
          01-01-01101-CR
____________

JESSIE CARL PUTNAM, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 887032 and 886803



O P I N I O N
	Appellant was charged with aggravated robbery and aggravated assault.  He
entered into a plea bargain agreement with the State in which the State would
recommend that punishment be assessed at eight years incarceration in each case. 
Appellant signed written waivers of his right to appeal if the trial court accepted the
plea bargain agreement. 
	Appellant pleaded guilty in each case, and the trial court followed the plea
bargain agreement in assessing punishment.  Despite having waived the right to
appeal, appellant filed a pro se notice of appeal in each case. We hold the appeals
must be dismissed.  Appellant's notices of appeal state that the appeals are for
jurisdictional defects.  However, it is apparent from the records that the trial court had
jurisdiction, and the records before us support the presumption that the pleas were
voluntary.  Therefore, appellant's waivers of the right to appeal were effective.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.);
see also Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Bushnell
v. State, 975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd);
Littleton v. State, 33 S.W.3d 41, 43 (Tex. App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeals dismissed.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.

Do not publish.  Tex. R. App. P. 47.